Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 11/20/2020 has been entered. Claims 2 – 9 have been cancelled. Claims 21 – 28 are newly added. Claim 1 and 10 – 28 are pending and claim 1 is withdrawn from consideration. Claim 10 – 28 are under examination.
The amendment to claim 17, changing its dependency, has overcome the rejection under 112(d) (claim 17 was rejected by virtue of dependency on rejected claim 16). However, the amendment to claim 16 has not overcome the 112(d) rejection previously set forth.  

The amendments to claim 1 and applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 10 – 20 under 102(a)(1) have been fully considered and are persuasive. The examiner agrees that Murtha (US 5,496,426) does not anticipate the specified composition. Therefore, the rejection has been withdrawn. However, the examiner disagrees that Murtha does not teach the first and second portions comprising cold rolled surfaces (see response to arguments below). Additionally, upon further consideration, a new ground(s) of rejection is made in view of Murtha (US 5,496,426) and Matsumoto (US2018/0023174) 
The amendments to claim 1 and applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 10 – 16 and 20 under 102(a)(1) have been fully considered and are persuasive. 

	
Specification 
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
 The information disclosure (IDS) submitted on 1/27/2021 was filed after the mailing date of the Non-Final on 9/23/2020. The submission is in compliance with the provisions of 37 CFR 1.97 (the fee was paid). Accordingly, the IDS has been considered by the examiner.

	
Claim Objections
Claim 12 is objected to because of the following informalities:  Appropriate correction is required.
The phrases “first rolled surface” and “second rolled surface” of claim 12 should read “first cold rolled surface” and “second cold rolled surface”

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase(s) “first microstructure characteristic of cold rolling” and “second microstructure characteristic of cold rolling” is indefinite. It is unclear what the metes and bounds of the phrases are and whether the “first microstructure” and “second microstructure” could be created by a process other than cold-rolling, or whether cold-rolling is required to produce said microstructure. For purposes of examination, the microstructures will interpreted as being present if cold-rolling is performed. 


 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 11, the aluminum alloy series 5xxx and 6xxx is broader than the currently claimed composition of claim 10. As evidenced by the Aluminum Association (NPL), aluminum alloys in which zinc (Zn) is the primary alloying agent fall into the 7xxx series. Whereas, for example, series 5xxx aluminum alloy have magnesium as the primary alloying element. Therefore, the alloy composition currently claimed in claim 10 would into the 7xxx series of aluminum and the claiming of a series 5xxx or 6xxx in claim 11 is broader than the claim from which it depends (claim 10).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Murtha (US 5,496,426) in view of Matsumoto (US2018/0023174).

Regarding claim 10, Murtha teaches an aluminum alloy product with good combination of strength, toughness, and corrosion resistance with the ability to be subjected in sheet or strip form (interpreted as aluminum alloy product comprising an aluminum alloy sheet, as claimed) [abstract]. Murtha further teaches that the sheet or strip is subjected to cold-rolling followed by annealing [Col 6, lines 39 – 45] and that after the dual-stage anneal, the surface includes substantially recrystallized grains [Col 7, line 41 – 44]. Wherein the surface is interpreted as the top and bottom, which meets the first and second surface portion limitation with a cold rolled surface and a first and second recrystallization quotient (i.e. substantially recrystallized), as claimed). 
Murtha also discloses that the grains within the inside regions remain substantially unrecrystallized (the inside regions are interpreted as the intermediate portion with a third recrystallization quotient less than the first or second quotient) [Col 7, line 45 – 47]. While Murtha teaches a highly overlapping composition to the currently claimed composition, see Murtha Col 5, line 3 – 8; Col 5, lines, 30 – 40; and Col 6, lines 1 – 16, Murtha does not explicitly teach that titanium is present. 

Matsumoto teaches a 7xxx alloy sheet produced by a common procedure in which the surface portion and central portion have different textures that are optimal for shock absorption and strength [Abstract]. Matsumoto teaches that the chemical composition is determined so as to have the properties required of structural components including strength, shock absorption, and SCC resistance [0029]. Matsumoto further teaches the composition, which is highly overlapping with Murtha, includes in mass%;
Element
Claimed Invention
Matsumoto
Relationship
Reference
Zinc (Zn)
4 – 15%
2.0 – 9.0%
Overlaps
[0031]
Copper (Cu)
0.1 – 3.5%
0.5% or less
Overlaps
[0037]

1.0 – 4.0%
0.5 – 4.5%
Overlaps
[0033]
Zirconium (Zr)
0.01 – 0.5%
0.15% or less
Overlaps
[0037]
Manganese (Mn)
0.01 – 0.25%
0.2% or less
Overlaps
[0037]
Chromium (Cr)
0.01 – 0.2%
0.15% or less
Overlaps
[0037]
Titanium (Ti)
0.001 – 0.15%
0.001 – 0.1%
Falls within
[0042]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy of Murtha and substituted it with the alloy of Matsumoto. Given that highly similar compositions of Murtha and Matsumoto, as well as the shared goals of a combination of strength, bendability/ductility, and corrosion resistance, a person of ordinary skill in the art would have a reasonable expectation of success of achieving predictable results. A simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143.B). 
	
Furthermore, in regards to the overlapping ranges taught in Matsumoto, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Wherein the composition of Murtha in view of Matsumoto is a 7xxx alloy [Matsumoto, 0019], which meets the claimed limitation. 
 
Regarding claim 12, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Murtha teaches that the sheet or strip is subjected to cold-rolling followed by annealing [Col 6, lines 39 – 45], therefore, there is a reasonable expectation that modified Murtha would possess a microstructure characteristic of cold rolling, as claimed.
 
Regarding claims 13 – 15 and 20, Murtha in view of Matsumoto teaches the invention as applied above in claim 10.  Murtha teaches the surfaces regions (interpreted as the first and second surface portions) are each 0.01 – 0.03 inches in thickness [Col 7, lines 48 – 50] and the sheet may be 0.2 inches or more [Col 6, lines 56 – 60]. Which equates to ~5% (0.01/0.2) to ~15% (0.03/0.2) of the depth of the thickness of the aluminum alloy article for both the top and bottom surfaces of Murtha (first and second surface portion), which falls within the claimed range of claims 13, 14, and 20.
Further still, the substantially un-recrystallized inner regions of Murtha (which are interpreted as the intermediate portion of the claimed invention) is interpreted as comprising the portion of the aluminum sheet, between the top and bottom surfaces (meeting the claimed limitation of claim 15). 
	
Regarding claim 16, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Murtha teaches the surfaces are “substantially recrystallized” and inner regions are substantially unrecrystallized [Col 7, lines 42 – 48]. The phrasing “the surface regions are substantially recrystallized”, based on the language, is interpreted as a comparison or measurement of the grains present on the surface and the amount that is recrystallized. That is, the phrase “the surface regions are substantially recrystallized” is interpreted as measurement of the amount of recrystallized grains, compared to the total amount of grains on the surface. Likewise, the phrase “inside regions remain substantially unrecrystallized” is interpreted as a measurement of the amount of recrystallized grains compared to the total amount of grains inside the aluminum sheet/strip. 
The recovery or recrystallization of materials may reduce the stored energy in materials when heavily deformed materials are annealed at high temperature. Recovery competes with recrystallization, as both are driven by the stored energy during annealing.”
In Murtha, the aluminum sheet is cold rolled to a reduced thickness followed by a dual annealing step in which the now deformed sheet is heated up to a first temperature and time and cooled slightly to be held at a second temperature and time [Col 6, line 45 – 67 and Col 7, line 1 – 15], that is, a deformed material is subjected to an annealing process. 
Therefore, Murtha is reasonably expected to undergo a recrystallization process driven by deformation and subsequent annealing, and therefore interpreted to meet the claimed limitation of claim 16 that the recrystallization quotient is a percentage, fractional amount, volume, or mass potion that is recrystallized, as compared to the total amount of the portion being measured. 
 
Regarding claim 17, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Murtha teaches the surfaces are “substantially recrystallized” and inner regions are substantially unrecrystallized [Col 7, lines 42 – 48]. The word “substantially” is interpreted to meet the broadest reasonable interpretation of “at least 0.5” (which would be half) of the first and second surface portion. To clarify, the word “substantially” would be reasonably understood by a person of ordinary skill in the art, to be a value greater than half (“at least 0.5”). 
Reciprocally, the phrase “substantially unrecrystallized” would be reasonably understood by a person of ordinary skill in the art to be a value less than at least 0.5, which would fall within the claimed range of “is no more than 0.65”.  

Regarding claim 18 and 19, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Murtha in view of Matsumoto does not explicitly teach using the VDA 238-100 bending test or the ATSM G34-01 exfoliation corrosion test.
However, Murtha teaches a similar method of making including the steps of casting, hot-rolling, thermal treatment, cold-rolling, dual-annealing treatment, and cold taper rolling [Col 2, line 58 – 68], which is similar to the method described in the instant invention [0072]. Murtha also discloses a minimum yield strength of 75 ksi or higher (~517 MPa or higher), which is similar in strength to those disclosed Fig 8 of instant invention. As well, Matsumoto teaches an overlapping composition to that claimed in claim 10. Finally both Murtha and Matsumoto that ductility/bendability and corrosion resistance (SCC) are of importance [Murtha, Abstract; Col 2, line 28 – 33] [Matsumoto, Abstract; 0143]
	Therefore, a person of ordinary skill in the art would reasonably expect that the invention of Murtha in view of Matsumoto would meet/overlap with the limitations of claim 18 and 19, absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of producing, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01)). Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in both composition and method of making, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

Regarding claim 21, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto teaches that iron (Fe) may be present in amount of 0.5% or less, which overlaps with the claimed range, and silicon (Si) may be present in an amount of 0.5% or less [0044].Selection of 

 Regarding claim 22, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto teaches the composition includes in mass%;
Element
Claimed Invention
Matsumoto
Relationship
Reference
Zinc (Zn)
7. 0 – 9.3%
2.0 – 9.0%
Overlaps
[0031]
Copper (Cu)
0.1 – 2.5%
0.5% or less
Overlaps
[0037]
Magnesium (Mg)
1.4 – 2.8%
0.5 – 4.5%
Overlaps
[0033]
Zirconium (Zr)
0.05 – 0.25%
0.15% or less
Overlaps
[0037]
Manganese (Mn)
0.01 – 0.1%
0.2% or less
Overlaps
[0037]
Chromium (Cr)
0.01 – 0.1%
0.15% or less
Overlaps
[0037]
Titanium (Ti)
0.001 – 0.1%
0.001 – 0.1%
Fall within
[0042]


 Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 23, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto teaches the composition includes in mass%;
Element
Claimed Invention
Matsumoto
Relationship
Reference
Zinc (Zn)
8.9 – 9.2%
2.0 – 9.0%
Overlaps
[0031]
Copper (Cu)
0.2 – 2.1%
0.5% or less
Overlaps
[0037]
Magnesium (Mg)
2.2 – 2.4%
0.5 – 4.5%
Overlaps
[0033]

0.05 – 0.15%
0.15% or less
Overlaps
[0037]
Manganese (Mn)
0.04 – 0.09%
0.2% or less
Overlaps
[0037]
Chromium (Cr)
0.03 – 0.09%
0.15% or less
Overlaps
[0037]
Titanium (Ti)
0.01 – 0.05%
0.001 – 0.1%
Overlaps
[0042]


Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 24, Murtha in view of Matsumoto teaches the invention as applied above in claim 10.  Matsumoto teaches that iron (Fe) and silicon (Si) may be present as impurities from 0.5 mass% or less (each), which overlaps with the claimed range of 0.15% or less impurities [0044]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 
 
Regarding claim 25, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto teaches that silver (Ag), which meets the claimed limitation, and may be present in an amount of 0.01 – 0.2 mass%, which overlaps with the claimed range [0040]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Regarding claim 26, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto does not teach the presence of rare earth metals (or yttrium (Y)), which is interpreted to be equal to 0 mass%, which falls within the claimed range. 
 
Regarding claim 27, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Murtha teaches the surfaces are “substantially recrystallized” and inner regions are “substantially unrecrystallized” [Col 7, lines 42 – 48]. Murtha does not explicitly teach a value or quotient of the recrystallization of inner region (interpreted as third intermediate portion as claimed). 
However, Murtha teaches a similar method of making including the steps of casting, hot-rolling, thermal treatment, cold-rolling, dual-annealing treatment, and cold taper rolling [Col 2, line 58 – 68], which is similar to the method described in the instant invention [0072]. Murtha also discloses a minimum yield strength of 75 ksi or higher (~517 MPa or higher), which is similar in strength to those disclosed Fig 8 of instant invention. As well, Matsumoto teaches an overlapping composition to that claimed in claim 10. Finally, both Murtha and Matsumoto that ductility/bendability and corrosion resistance (SCC) are of importance [Murtha, Abstract; Col 2, line 28 – 33] [Matsumoto, Abstract; 0143]
	Therefore, a person of ordinary skill in the art would reasonably expect that the invention of Murtha in view of Matsumoto would meet/overlap with the limitations of claim 27, absent evidence to the contrary. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process of producing, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
 
Regarding claim 28, Murtha in view of Matsumoto teaches the invention as applied above in claim 10. Matsumoto does not explicitly teach the formula for measuring the recrystallization quotient as claimed. However, Murtha teaches that the surface of the aluminum sheet includes substantially recrystallized grains [Col 7, line 41 – 44]. Wherein the surface is interpreted as the top and bottom, which meets the first and second surface portion limitation with a cold rolled surface and a first and second recrystallization quotient (i.e. substantially recrystallized), as claimed. As well, Murtha also 
Further, as disclosed in [0062] of the instant invention, the recrystallization/recrystallization quotient is a result of the combination of the deformation and subsequent annealing steps; “The recovery or recrystallization of materials may reduce the stored energy in materials when heavily deformed materials are annealed at high temperature. Recovery competes with recrystallization, as both are driven by the stored energy during annealing. Recovery can be defined as annealing processes occurring in deformed materials that occur without the migration of a high-angle grain boundary. The deformed structure is often a cellular structure with walls having dislocation angles. As recovery proceeds, these cell walls undergo a transition towards a genuine subgrain structure. This occurs through a gradual elimination of extraneous dislocations and the rearrangement of the remaining dislocations into low-angle grain boundaries. However, recrystallization is the formation of a new grain structure in a deformed material by the formation and migration of high angle grain boundaries driven by the stored energy of deformation. Therefore, the LAGB is eliminated during the recrystallization process.”
In Murtha, the aluminum sheet is cold rolled to a reduced thickness followed by a dual annealing step in which the now deformed sheet is heated up to a first temperature and time and cooled slightly to be held at a second temperature and time [Col 6, line 45 – 67 and Col 7, line 1 – 15], which are highly similar to the steps disclosed in the instant invention in which the aluminum sheet is cold rolled [0091 – 0092, instant invention] and multi-step annealing [0094, 0097, instant invention]. 


Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities between Murtha in view of Matsumoto and the claimed invention, the burden is shifted to applicant to demonstrate that the prior art does not possess a third recrystallization quotient that is less than at least one of the first recrystallization quotient and second recrystallization quotient. (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	

Response to Arguments
 The amendments to claim 1 and applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 10 – 20 under 102(a)(1) have been fully considered and are persuasive. The examiner agrees that Murtha (US 5,496,426) does not anticipate the specified composition. Therefore, the rejection has been withdrawn. 
However, the examiner disagrees that Murtha does not teach the first and second portions comprising cold rolled surfaces. Specifically Murtha discloses surface regions, that is, top and bottom 
Additionally, upon further consideration, a new ground(s) of rejection is made in view of Murtha (US 5,496,426) and Matsumoto (US2018/0023174) 

The amendments to claim 1 and applicant’s arguments, see page 7, with respect to the rejection(s) of claim(s) 10 – 16 and 20 under 102(a)(1) have been fully considered and are persuasive. The examiner agrees that Hori (US2013/0255841) does not anticipate the specified composition. Therefore, the rejection has been withdrawn.  


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,810,949 – Using cold-rolling reduction to control recrystallization in various aluminum alloys, including 7xxx series, and similar method of making.
US2005/0269000 – Teaches 7xxx aluminum with recrystallized surface regions and unrecrystallized interior
US2007/0074791 – Surface recrystallization of aluminum extruded product
US2002/0011289 – Thick aluminum product with minimal recrystallization between mid-thickness and quarter-thickness
US2019/0024224 – Controlling the depth of surface recrystallization with composition and maximizing bending workability and SCC resistance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731